Citation Nr: 0938295	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-13 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic degenerative arthritis of the left foot, residuals 
of gunshot wound (GSW).  

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic peripheral neuropathy of the left lower extremity, 
residuals of GSW.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD) prior to 
October 26, 2007.  

4.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from October 26, 2007.  

5.  Entitlement to service connection for actinic 
keratosis/jungle rot, to include as due to Agent Orange and 
sun exposure. 

6.  Entitlement to service connection for hypertension (HTN), 
to include as secondary to service-connected PTSD.  

7.  Entitlement to service connection for a gastrointestinal 
disability (variously claimed as irritable colon syndrome 
and/or diverticulosis), as secondary to medications taken for 
service-connected disabilities.  

8.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1968. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee.  

The Board notes that the Veteran was denied entitlement to 
individual unemployability (IU) in a rating decision of July 
2008.  To date, the Veteran has not initiated an appeal as to 
that determination and the issue is not currently before the 
Board for consideration.  

The issues of entitlement to service connection for a 
gastrointestinal disability, as secondary to medications 
taken for service-connected disabilities, and entitlement to 
service connection for hypertension, as secondary to service-
connected PTSD, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of the Veteran's gunshot wound to the left foot 
with post-traumatic arthritis are manifested by no more than 
severe impairment of the foot; actual loss of use of the left 
foot and left ankle ankylosis is not shown.  

2.  Residuals of the Veteran's gunshot wound to the left foot 
with post-traumatic peripheral neuropathy of the left lower 
extremity (diagnosed as neuralgia) are manifested by no more 
than moderate nerve impairment.  

3.  The Veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms such as anxiety and sleep impairment, 
and these symptoms were as likely as not present when the 
Veteran submitted his claim in January 2006.  

4.  The evidence does not show that the Veteran's PTSD is 
productive of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impaired 
judgment, and impaired abstract thinking.

5.  The objective evidence of record fails to show that no 
left leg function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with the use of a suitable prosthetic 
appliance.

6.  The Veteran served in Vietnam during the Vietnam Era and 
so is presumed to have been exposed to an herbicide agent 
(e.g., Agent Orange).

7.  Neither actinic keratosis, nor the claimed jungle rot, is 
considered presumptively service-connected diseases. 

8.  There is no medical evidence of a nexus between the 
Veteran's skin condition diagnosed many years post-service, 
and any incident of the Veteran's active military service, to 
include Agent Orange exposure or sun exposure. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to left foot with post-
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.68, 
4.71a, Diagnostic Code 5010-5284 (2009).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the left foot with post-
traumatic peripheral neuropathy of left lower extremity have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.68, 4.124a, Diagnostic 
Code 8723 (2009).

3.  With resolution of reasonable doubt in the Veteran's 
favor the criteria for entitlement to an initial 30 percent 
evaluation for PTSD have been met for the entire appeal 
period; the criteria for entitlement to an evaluation in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2009). 

4.  The criteria for service connection for a skin condition, 
diagnosed as actinic keratosis, to include as due to Agent 
Orange exposure, are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

5.  The criteria for special monthly compensation based on 
loss of use of the left foot have not been met. 38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Board notes that the Veteran's claim for an 
increased rating for PTSD arises from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice as to this issue is needed under VCAA.

For the remaining increased-compensation claims, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the Veteran was sent notice letters in April 2006, 
October 2006, and May 2008, that provided information as to 
what evidence was required to substantiate the claim(s) and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Moreover, the April 2006 letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  

The Board acknowledges that, in the present case, complete 
Vazquez-Flores compliant notice was not issued prior to the 
adverse determination on appeal.  Rather, notice was provided 
in a letter dated May in 2008.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the notice missing from the preadjudicatory 
letter was satisfied by the RO's communication in May 2008.  
Thus, with the issuance of that correspondence, fully 
compliant notice has been achieved.  Furthermore, following 
such notice, the claims were readjudicated with the issuance 
of a supplemental statement of the case in September 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured.  

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for a skin disability.  Moreover, 
the post-service evidence does not indicate any current 
complaints or treatment referable to a skin disability, 
diagnosed as actinic keratosis, until several many years 
following separation.  Furthermore, the records contains no 
competent evidence suggesting a causal relationship between 
the current disability and active service.  For all of these 
reasons, the evidence does not indicate that the claimed 
disability may be related to active service such as to 
require an examination, even under the low threshold of 
McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



I. Increased Ratings

As will be further explained below, the Veteran seeks 
increased ratings for the following service-connected 
disabilities: post-traumatic degenerative arthritis of the 
left foot, residuals of gunshot wound; post-traumatic 
peripheral neuropathy of the left lower extremity, residuals 
of GSW; and PTSD.  Although he maintains that the current 
ratings do not adequately reflect the level of impairment 
caused by those disabilities, the associated manifestations 
do no meet or more nearly approximate the criteria for higher 
evaluations.  Accordingly, with the exception of the grant of 
a 30 percent rating for PTSD prior to October 26, 2007, the 
increased disability ratings must be denied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board notes that the issue of a higher evaluation for 
PTSD involves the Veteran's dissatisfaction with the initial 
rating for his disability assigned following the grant of 
service connection in a July 2006 rating decision.  The Court 
has found that there is a distinction between a Veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the Veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the Veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Increased Ratings Left Foot 

The Veteran seeks increased ratings for post-traumatic 
degenerative arthritis of the left foot and post-traumatic 
peripheral neuropathy of the left lower extremity, both 
residuals of a gunshot wound to the left foot.  Essentially, 
it is his contention that these service-connected 
disabilities, which are primarily manifested by pain, 
weakness, and numbness, have worsened to the point where he 
is unable to ambulate or stand safely for any significant 
period of time.  See Veteran's Letter In Support of Claim, 
March 2008.   

Residuals of Gunshot Wound - Post-traumatic Arthritis of the 
Left Foot

The Veteran's service-connected post-traumatic arthritis of 
the left foot is rated in accordance with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5284.  Pursuant to DC 
5284, a 30 percent rating is warranted for severe residuals 
of a foot injury, while a 40 percent evaluation is warranted 
only when there is actual loss of use of the foot.  In a 
recent SSOC, the RO indicated that it would continue a 40 
percent rating and that an increase was not warranted.  This 
is clearly a typographical error, as the rating remains at 30 
percent.  

A review of the record discloses that the Veteran's left foot 
disability has been manifested primarily by pain, weakness, 
tenderness, and painful motion of the foot.  There is no 
evidence that such manifestations are productive of any more 
than severe impairment, as already contemplated by the 
currently assigned 30 percent rating.  Furthermore, there is 
no evidence of actual loss of use of the left foot.  In fact, 
the most recent VA examination conducted in October 2007 
shows that the left foot "remains intact and functional."  
Accordingly, the Board finds that the criteria for a rating 
in excess of 30 percent for residuals of a gunshot wound to 
left foot with post-traumatic arthritis have not been met. 

Residuals of Gunshot Wound - Post-traumatic Left Lower 
Extremity Neuropathy

The Veteran's service-connected post-traumatic neuropathy of 
the left lower extremity (diagnosed as neuralgia) is rated in 
accordance with the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8723.  Under DC 8723, a 10 percent rating is 
warranted for moderate, incomplete paralysis of the affected 
nerve; a 20 percent rating is warranted for severe, 
incomplete paralysis; and a 30 percent rating is warranted 
for complete paralysis which results loss of dorsal function 
of the foot.  

The Veteran's left foot neuralgia is manifested primarily by 
complaints of numbness, paresthesia, dyesethesias, and pain.  
The most recent VA examination conducted in October 2007 
shows decreased sensory function of the plantar and 
superficial personal nerves; motor examination reveals 
weakened plantar flexion, ankle dorsiflexion, toe flexion and 
toe extension, which affect the peroneal and tibial nerves.  
The examiner stated that the EMG and nerve conduction studies 
were essentially normal, with the exception of reduced 
recruitment in the extensor digitorum brevis.  There were no 
signs of axonal loss or active denervation, and the left 
ankle reflex was normal.  Notably, the examiner found that 
the left foot neuralgia only mildly to moderately affected 
usual daily activities such as chores, shopping, exercise and 
sports.  Again, the examiner concluded that the Veteran's 
left foot sensory neuralgias are "uncomfortable" for him, 
but the overall structure of the foot remains intact and 
functional.  

There is no evidence that such manifestations have been 
productive of any more than moderate nerve impairment.  For 
these reasons, the Board finds that the criteria for a rating 
in excess of 10 percent for left foot neuralgia have not been 
met.

Additional Considerations

In arriving at the foregoing determinations, the Board notes 
that the amputation rule is applicable.  That is, the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed. 38 C.F.R. § 4.68.

In the instant appeal, the Board has granted a 30 percent 
evaluation for the Veteran's gunshot wound residuals to the 
left foot with post-traumatic degenerative arthritis, and a 
10 percent evaluation for post-traumatic peripheral 
neuropathy of the left lower extremity, also residual to the 
left foot gunshot wound.  Therefore, the Veteran has a 
combined 40 percent evaluation for his left lower extremity 
disabilities. 38 C.F.R. § 4.25 (2009).

Amputation of a lower extremity below the knee warrants a 40 
percent evaluation; further, amputation of the forefoot 
(proximal to metatarsal bones), or loss of use of the foot 
also warrants a 40 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5165, 5166, 5167 (2009).

By law, a combined rating in excess of 40 percent is 
precluded for the Veteran's service-connected disorders of 
the left lower extremity.  To argue otherwise, one would have 
to take the anomalous position that the level of impairment 
due to the service-connected left lower extremity 
disabilities is greater than if the left lower extremity was 
not present at all.  While the Veteran may disagree with the 
law, it is not within the purview of the Board to change the 
law.  Rather, when considering appeals, the Board is bound by 
applicable statutes, VA regulations, and precedent opinions 
of the VA General Counsel. 38 U.S.C.A. § 7104(c) (West 2002 
and Supp. 2007); 38 C.F.R. § 19.5 (2009).  In this case, such 
statutes, regulations, and opinions have been correctly 
applied.

Entitlement to a rating in excess of 30 percent for PTSD 

The Veteran contends that his PTSD symptomatology is moderate 
to severe in nature, and therefore, he believes a higher 
rating than the currently assigned 30 percent is warranted.  

Entitlement to service connection for PTSD was established in 
the July 2006 rating decision on appeal.  A 10 percent 
evaluation was assigned for this disability, effective from 
January 11, 2006, the date of receipt of the Veteran's 
initial claim for service connection.  The evaluation was 
increased to the current 30 percent rating in a December 2007 
rating decision, effective from October 26, 2007, which was 
the date of a VA treatment record showing that the Veteran 
had a Global Assessment of Functioning (GAF) score of 51.  

The Veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work like 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or the symptoms 
controlled by continuous medication.  A zero percent 
evaluation is for assignment when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Code 9411.  

In June 2006, the Veteran underwent a C & P examination for 
an initial evaluation of his PTSD.  At that time, the Veteran 
reported some significant symptoms of PTSD, including 
nightmares of combat, insomnia (sleeping only 3 hours per 
night), avoidance of reminiscent cues, detachment from 
others, and exaggerated startle response.  Objectively, the 
Veteran's thought process was logical and coherent; he did 
not exhibit evidence of delusion or hallucinations; and he 
denied homicidal or suicidal ideation, intent, or plan.  
Further, he was fully oriented to person, place, time, and 
context.  He did not exhibit evidence of panic, or impaired 
impulse control.  His mood was described as tense, yet 
congruent.  Both insight and judgment were good.  The 
examiner provided a Global Assessment of Functioning score of 
65-70, noting that such scores reflected some severe 
symptoms, which only mildly interfered with his life.  
Despite his proclivity to withdraw from others, he was still 
able to maintain gainful employment and sustain healthy, 
intimate relationships with his children and fiancée.  

A June 2006 statement from the Veteran's fiancée, H., a 
registered nurse, indicated that the Veteran suffered from 
"extreme mood swings" that were often verbal in nature and 
without any provocation.  She also reported that the 
Veteran's sleep was "encumbered with memories of his combat 
in Vietnam" and that he often yelled and cried out in his 
sleep.  She also stated that during conversations, the 
Veteran suffered from periods of "non-lucidity" and was 
despondent to verbal stimuli.  

A September 2006 VA outpatient record reflects that the 
Veteran presented with complaints of increasing sleep 
problems and exacerbation of PTSD symptomatology.  He 
endorsed nightmares, difficulties going to sleep and staying 
asleep, and stated that he slept approximately 3 hours per 
night.  He further reported recurrent and intrusive 
recollections of combat duties, daily flashback and 
nightmares, and increased startle response.  He stated that 
he felt better since being on the medication lorazepam; 
however, he still felt depressed and hypervigilent.  He 
denied suicidal/homicidal ideation.  Objectively, the Veteran 
was oriented to person, place, and time; his speech was low 
in tone but normal; his memory was intact; his thought 
process was logical and goal directed; there were no 
delusions or hallucinations present; and his insight, 
judgment, impulse control and reliability were good.  A GAF 
score of 60 was assigned.  

In February 2007, VA outpatient records reflect that the 
Veteran reported continuing flashbacks, irritable mood, 
"flying off the handle easily," and sleep problems.  He 
denied any suicidal/homicidal ideation or audio/visual 
hallucinations.  Objectively, the Veteran's mood was 
dysphoric, speech was normal, and cognition and judgment were 
intact.  A GAF score of 65+ was assigned.  

In April 2007, VA outpatient records reflect that the 
Veteran's "war dreams" had improved.  His wife/fiancée 
reported that had been shaking her in his sleep and kicking 
as if he had been fighting.  Objectively, the Veteran's 
thought process was logical, cognition and judgment were 
intact, and insight was adequate.  He denied suicidal or 
homicidal ideation. 

A May 2007 letter from M. Jackson R.N., indicated that the 
Veteran was depressed with hypervigilent mood.  His speech 
was described as terse, but goal directed.  He was oriented 
to name, place, and time.  She reported that the Veteran's 
personal relationships had suffered from his PTSD as he was 
"very cautious with forming any kind of personal bond."  
She also stated that he had "anger issues" which are well 
controlled but cause stress at times.  In her personal and 
professional opinion, M. Jackson stated that the Veteran had 
adapted remarkably well to the PTSD, but that he was still 
affected by it to a large extent.  She also stated that she 
personally witnessed the Veteran exhibit "classical" 
symptoms of flashbacks and strong startle responses. 

In October 2007, the Veteran underwent a second C & P 
examination for evaluation of his PTSD.  He reported that he 
quit his job in September 2007 and that he was hoping to take 
an early retirement.  As a bulldozer operator, he reported 
that he experienced a lot of physical pain from operating 
such heavy equipment.  

Subjectively, the Veteran reported distressing daily 
recollections about his traumatic events in Vietnam.  He 
stated that he has nightmares about these events about 1 or 2 
times per week.  He also reported flashbacks and described 
vivid memories.  He stated that when he is reminded of combat 
by something that he sees or hears, he becomes very angry, 
upset, nervous, and physically shakes.  He reported that he 
tries to avoid crowds and does not like to be around people.  
He described feelings of detachment from others, although he 
reported having a good relationship with his daughter, 
fiancée, and grandchildren.  He stated that he feels 
irritable more days out of the week than not, and he 
described problems with concentration.  He noted that such 
problems with concentration have caused him to make mistakes 
at work. 

Objectively, the Veteran's mood was agitated; he was oriented 
to person, time and place; and his thought process and 
content were unremarkable.  There were no delusions, 
hallucinations, obsessive/ritualistic behaviors, panic 
attacks, homicidal/suicidal thoughts, or episodes of 
violence.  His memory was mildly impaired.  

The examiner assigned a GAF score of 51.  He explained that 
while the Veteran's PTSD symptoms caused some deficiencies in 
the areas of judgment, thinking, family relationships, and 
work, there was no total occupational and social impairment 
due to PTSD.  

In November 2007, a VA clinical note reflected continuing 
treatment for PTSD.  At that time, the Veteran reported that 
he was "doing OK."  He noted that his medication (celexa) 
had decreased his irritability.  He stated that he was no 
longer working because he felt that the bulldozer work he had 
been doing since 1995 had become "too much" for him and he 
took early retirement.  He reported that he was adjusting 
well to retirement, that he enjoyed working in the yard and 
doing woodworking.  He stated that his sleeping problems had 
improved.  Objectively, his mood was good, his affect was 
calm and euthymic, and his thought process was logical 
without psychotic content.  

Initially, the Board finds that the Veteran is entitled to a 
30 percent evaluation for the period prior to October 26, 
2007.  The symptoms described at the June 2006 VA examination 
included anxiety and, most notably, chronic sleep impairment.  
Such findings were also used to establish the 30 percent 
evaluation in the December 2007 rating decision.  The record 
clearly demonstrates that the Veteran's chronic sleep 
impairment, a significant symptom of his PTSD, began many 
years ago.  Indeed, even the June 2006 VA examination 
indicated that the Veteran's sleep impairment had been 
present since serving in combat.  Moreover, a June 2006 
letter from the Veteran's fiancée likewise suggested that the 
Veteran's chronic sleep disturbances had been recurrent 
throughout the course of their 8 year relationship. 

Therefore, when all reasonable doubt is resolved in favor of 
the Veteran, the Board finds that it is as likely as not that 
many of the same symptoms exhibited at his October 26, 2007, 
VA examination were also present at the time he submitted his 
claim on January 11, 2006, and that therefore he is entitled 
to a 30 percent evaluation from that date.  38 C.F.R. § 
4.130, Code 9411.  

However, the Board is unable to find that the Veteran is 
entitled to an evaluation in excess of 30 percent for any 
portion of the period on appeal.  The examinations have been 
negative for a flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impaired 
judgment, and impaired abstract thinking.  Only the October 
2007 examination showed even mild impairment of memory.  

Moreover, with respect to the issue of occupational 
impairment, the record shows that the Veteran voluntarily 
opted for an early retirement in September 2007.  Indeed, a 
May 2008 response from his former employer to a request for 
employment information confirmed this fact.  See VA Form 21-
4192, May 2008.  Moreover, a September 2006 letter from the 
Veteran's work supervisor indicated that the Veteran's left 
foot/leg disabilities, and not his PTSD, interfered with work 
at times.  These statements from his employer and supervisor 
do not demonstrate reduced reliability and productivity due 
to his PTSD symptomatology as required for a higher rating.  
To the extent that the Veteran has subjectively reported 
difficulties with concentration at work, the Board notes that 
the currently assigned 30 percent evaluation already 
contemplates such symptomatology (i.e., occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks).   

Therefore, the Veteran's PTSD symptomatology more nearly 
resembles those of the 30 percent evaluation that is 
currently in effect, and there is no basis for an increased 
rating.  

Lastly, the Veteran's GAF scores also fail to demonstrate 
entitlement to an increased evaluation.  With one exception 
(i.e., a GAF of 51 assigned in October 2007), the Veteran's 
GAF scores have consistently been in the 65 to 70 range for 
the entire period on appeal.  A GAF score of 61 to70 
represents mild symptoms (e.g., depressed mood and mild 
insomnia).  A GAF score of 51 to 60 indicates moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning.  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th Ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2009).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

These GAF scores indicate some mild to moderate 
symptomatology; however, the Board notes again notes that the 
examination findings specifically demonstrated that the 
Veteran did not have suicidal ideations, obessional rituals, 
or similar symptoms.  He did not have difficulties 
understanding complex commands; nor was there evidence of 
reduced reliability at work.  He also reported having close 
relationships with his fiancée, daughter, and grandchildren, 
and participating in hobbies such as woodworking and yard 
work.  

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for posttraumatic stress disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II. Service Connection 

Entitlement to service connection for actinic keratosis (also 
claimed as jungle rot), due to Agent Orange and sun exposure 

The Veteran contends that service connection for a skin 
disability, to include actinic keratosis and jungle rot, is 
warranted.  He asserts several theories of entitlement.  
First, he contends that he was diagnosed with several skin 
conditions in-service, including jungle rot, which he 
believes are the same skin conditions from which he currently 
suffers.  He also believes that his actinic keratosis, while 
not a presumptive disease, was directly caused by exposure to 
herbicides.  Lastly, the Veteran contends that his actinic 
keratosis was the result of exposure to sun while serving in 
the tropical setting of Vietnam. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service. 38 C.F.R. § 3.303(d) (2009)..

The Board notes that there is a presumption of exposure to 
herbicides for all Veterans who served in Vietnam during the 
Vietnam War. See 38 C.F.R. § 3.307(a)(6)(iii).  Specifically, 
if a Veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).

The Board notes that the Veteran's service records reflect 
service in the Republic of Vietnam.  Thus, the Veteran is 
presumed to have been exposed to herbicides. See 38 C.F.R. § 
3.307(a)(6)(iii).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may 
also be established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 
3.303.  As such, the Board will also consider the Veteran's 
claim on both direct and presumptive bases.  

As indicated above, the Veteran served in Vietnam during the 
Vietnam Era; therefore, he is presumed to have been exposed 
to herbicides agents during such service.  However, none of 
the Veteran's skin conditions, including actinic keratosis 
and the claimed jungle rot, are among the diseases listed 
under 38 C.F.R. § 3.309(e).  As such, service connection is 
not warranted on a presumptive basis here. 

Similarly, the record does not show that service connection 
for actinic keratosis/jungle rot is warranted on a direct 
basis.  

The Veteran's service treatment records show no complaints, 
findings or diagnosis referable to a skin condition.  His 
separation examination in January 1968 noted that his skin 
was evaluated as clinically normal and on a contemporaneous 
self-reports the Veteran indicated that he did not have any 
skin conditions.

The first post service medical evidence that the Veteran had 
any type of skin condition was in September 1999.  At that 
time, the Veteran was evaluated for squamous cell 
carcinoma/lesion of the lower lip.  A biopsy conducted later 
that month revealed that the lesion was actually actinic 
keratosis.  See VA General Surgery Note, September 20, 1999.  
Other VA medical records from December 2002, September 2005, 
and July 2007, show continued treatment for hyperkeratotic 
lesions on the arms, hands, and ears, as well as the removal 
actinic keratotic (lesions) from the lower lip.  

Here, it is noted that the first objective medical evidence 
showing treatment for a skin condition was in 1999, nearly 30 
years after his presumed exposure to herbicides.  The Board 
points out the lapse of time between service and the 
diagnosis of a disability is a factor for consideration in 
deciding a service connection claim. Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000). 

Moreover, no medical professional has provided competent 
medical evidence linking any skin condition to any aspect of 
his active service, to include his presumed herbicide 
exposure or sun exposure while in service.  

Here, the Board briefly notes that the Veteran's 
fiancée/wife, who is a Licensed Practical Nurse (L.P.N.), has 
submitted a letter on the Veteran's behalf, in which she 
suggests a tenuous link between the current skin lesions and 
his active service.  She also attested to personally 
observing the presence of such skin lesions for nearly 15 
years.  In this regard, the Veteran's fiancée is found to be 
competent to report observable symptoms. See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Moreover, because she has 
worked as a medical professional, the Board treats her 
opinion as to medical matters as competent evidence. See Pond 
v. West, 12 Vet. App. 341, 345 (1999).  Nevertheless, with 
respect to providing a medical opinion as to etiology, the 
Board affords her statement little probative value.  

Indeed, the Board may consider that the Veteran's 
fiancée/wife's interest in the outcome affects the 
credibility, and hence the probative value, of her opinion. 
Id. (citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
for the holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony, it does 
not affect competency to testify").  Overall, his fiancée's 
interest in the outcome results in a strong bias that impacts 
negatively on the credibility of her opinion.  Further, and 
most importantly, the Board finds that no other competent 
medical evidence of record links the Veteran's skin condition 
to service, to include presumed herbicide and sun exposure.  

Based on a review of the evidence of record, the Board finds 
that only the Veteran's own lay statements on appeal support 
his claim for service connection.  Indeed, the Board has 
considered the assertions advanced by the Veteran in 
connection with his claim.  However, as a layperson without 
the appropriate medical training and expertise, he simply is 
not competent to render a probative opinion on a medical 
matter - such as whether there is a medical relationship 
between the Veteran's current skin conditions and his 
military service. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).

Finally, it is noted that the Veteran submitted an internet 
article from a medical website to support his contention that 
his actinic keratosis was related to sun exposure (while in 
Vietnam).  The Board notes that medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional, however, the evidence submitted by the 
Veteran does not substantiate his claim.  In this regard, the 
article submitted simply states that "fair skin in 
combination with chronic or excessive exposure to sun" can 
cause actinic keratosis.  The article does not, however, 
suggest a relationship between the Veteran's claimed skin 
disabilities and his exposure to tropical sun while in-
service.  The Board concludes that this information is 
insufficient to establish the required medical nexus.  

In this regard, the Board notes that in an October 2007 
letter, the RO requested additional information from the 
Veteran regarding his lifetime sun exposure.  To date, the 
Veteran has not responded to this inquiry.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, after consideration of all the evidence, the Board 
concludes that the claim for service connection for a skin 
condition, to include as due to Agent Orange exposure must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990



III.  Entitlement to special monthly compensation for loss of 
use of left foot. 

The Veteran contends that he is entitled to special monthly 
compensation for "consistent loss of use" of his left foot 
due to pain, swelling, and loss of motor control and 
sensation, all due to his service-connected GSW disability.  
See Veteran's Claim, June 2006.  

Special monthly compensation is payable at a specified rate 
if the Veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 
3.350 (2009).

Loss of use of the foot, for the purpose of SMC, will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with the use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion, etc., can 
be accomplished equally well by an amputation stump with 
prosthesis. 38 C.F.R. 
§§ 3.350, 4.63 (2009.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning an SMC award is 
not whether amputation is warranted, but whether the 
appellant has had effective function remaining other than 
that which would be equally well served by an amputation with 
use of a suitable prosthetic appliance.  The Court also 
stated that, in accordance with 38 C.F.R. § 4.40, the Board 
is required to consider the impact of pain in making its 
decision and to articulate how pain on use was factored into 
its decision. Id.

Here, the competent evidence of record fails to demonstrate 
loss of use of the left foot.  Indeed, while VA examination 
in June 2006 revealed functional limitation with respect to 
standing and walking, the Veteran was able to walk without 
the use of assistive aids.  The examiner did note that his 
gait was antalgic and that there was evidence of severe 
incoordination.  Moreover, pain, fatigue, incoordination, and 
weakness were present in both the 1st and 2nd 
metatarsophalangeal joints; however, there was no additional 
limitation of function due to pain.  Physical examination of 
the left foot revealed no abnormal motion, crepitus, edema, 
effusion, fatigability, instability, or muscle atrophy.  An 
x-ray report of the left foot also showed no radiologically 
evident abnormalities.  

A contemporaneous VA neurologic examination performed in June 
2006 indicated problems with dorsiflexion and plantar flexion 
of the left toes, but there was no atrophy, abnormal muscle 
tone, or abnormal movements noted by the examiner.  Although 
lower (left) extremity peripheral neuropathy was ultimately 
diagnosed, the examiner found that such disability did not 
affect the Veteran's usual daily activities.  

More recent evidence shows that the Veteran currently uses a 
custom fit splint with a rocker bottom shoe.  See VAMC 
Outpatient Note, August 2007.  Indeed, the October 2007 VA 
examiner noted that the orthotics were fairly efficient in 
aiding the Veteran's ankle stability.  That VA examination 
again noted that the Veteran's left foot disability was 
manifested by pain, stiffness, fatigability, weakness, and 
lack of endurance in the ankle.  Intrinsic muscle atrophy was 
noted, as well as evidence of painful motion; however, 
swelling, instability, and abnormal weight bearing were not 
shown upon physical examination of the left foot. 

With respect to range of motion findings, the Veteran had 
dorsiflexion of the left ankle to 10 degrees, while plantar 
flexion was to 25 degrees.  There was no additional 
limitation of motion on repetitive use.  Although some 
limited motion was shown, the examiner concluded that the 
overall osseous structure of the left foot remained intact 
and functional, such that his ability to walk remained 
intact.  

Again, based on the foregoing, there is no showing that no 
left foot function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  Rather, the competent evidence 
consistently indicates that the Veteran was ambulating, and 
doing so without assistive devices other than a splint and a 
rocker shoe.

The Board acknowledges the Veteran's statements to the effect 
that he has loss of use of the left foot.  The Board further 
acknowledges a June 2006 statement from his fiancée, in which 
she indicates that the Veteran is unable to flex his foot.  
In this regard, the Veteran is competent to give evidence 
about what he experienced, and his fiancée is similarly 
competent to give evidence about observable symptoms. See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In the present case, the objective findings indicating that 
the Veteran could ambulate and had effective function of the 
left ankle (including dorsiflexion and plantar flexion) are 
found to be more probative than the Veteran's and his 
fiancée's statements of loss of use of the left foot and loss 
of flexion.  

As loss of use of the left foot has not been shown, a grant 
of special monthly compensation on this basis is not possible 
here.  The record does not show, and the Veteran has not 
claimed, any other bases for a grant of special monthly 
compensation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic degenerative arthritis of the left foot, residuals 
of gunshot wound, is denied.  

Entitlement to a rating in excess of 10 percent for post-
traumatic peripheral neuropathy of the left lower extremity, 
residuals of gunshot wound, is denied.  

Entitlement to an initial evaluation of 30 percent for PTSD 
prior to October 26, 2007, is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for PTSD 
from October 26, 2007, is denied. 

Entitlement to service connection for actinic 
keratosis/jungle rot, to include as due to Agent Orange and 
sun exposure, is denied.  

Special monthly compensation based on loss of use of the left 
foot is denied.  


REMAND


1. Entitlement to service connection for a gastrointestinal 
disability (variously claimed as irritable colon syndrome 
and/or diverticulosis), as secondary to medications taken for 
service-connected disabilities

The Veteran is seeking service connection for a 
gastrointestinal disability, variously claimed as irritable 
colon/bowel syndrome and/or diverticulosis.  VA treatment 
records show complaints of bloating and tightness in the 
epigastruim, a diagnosis of mild diverticulosis, and a 
reported history of GERD.  He contends that such 
gastrointestinal problems are caused by the medications he 
takes for his service connected disabilities.  He is 
presently service connected for post-traumatic degenerative 
arthritis of the left foot (residuals of GSW), peripheral 
neuropathy of the left lower extremity due to GSW, 
spondylolisthesis of L5-S1 with degenerative changes, left 
knee osteoarthritis, and PTSD.  

For service connection in this matter, the evidence must show 
that the diagnosed gastrointestinal disabilities are 
proximately due to the medications for these disabilities. 38 
C.F.R. § 3.310(a) (2009).  In the alternative, service 
connection may be established if the medical evidence shows 
that the gastrointestinal disabilities increased in severity 
(was aggravated) due to the medications taken for the 
Veteran's service-connected disabilities, provided the 
increase in severity (aggravation) was not due to the natural 
progress of the disease. 38 C.F.R. § 3.310(b) (2009). 

The Veteran has not been afforded a VA examination to 
determine either the etiology of his claimed gastrointestinal 
disabilities, or whether they are proximately due to or 
aggravated by the Veteran's service connected disabilities, 
including the medications taken for them.

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision. See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); McClendon v. United States, 20 Vet. 
App. 79 (2006).

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability. McClendon at 81.  The RO, or the Board, tests for 
those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 38 C.F.R. § 3.159(c).  The Court cautioned in 
McClendon that an "absence of actual evidence is not 
substantive 'negative evidence.'"  It further noted that an 
indication that a current disability "may" be associated with 
service is a low threshold.

Based on the principles set forth in McClendon, the Board 
finds that the Veteran must be scheduled for a VA examination 
in order to determine whether any identified gastrointestinal 
disabilities are proximately due to or aggravated by the 
Veteran's service connected disabilities, including the 
medications taken for them. 



2.  Entitlement to service connection for hypertension (HTN), 
to include as secondary to service-connected PTSD.  

The Veteran is also seeking service connection for 
hypertension.  VA clinical records show current treatment for 
hypertension, which is managed with a combination of several 
medications.  He specifically contends that his hypertension 
was caused or aggravated by his service-connected PTSD.  In 
addition to his own assertions that anxiety and other PTSD 
symptomatology leads to hypertension, he has also submitted a 
letter from a registered nurse, who stated that his PSTD 
greatly contributes to his elevated blood pressure.  See 
Statement In Support of Claim, June 2006.  

Again, for service connection in this matter, the evidence 
must show that the Veteran's hypertension is proximately due 
to the service-connected PTSD. 38 C.F.R. § 3.310(a) (2009).  
In the alternative, service connection may be established if 
the medical evidence shows that the hypertension increased in 
severity (was aggravated) due to the service-connected PTSD, 
provided the increase in severity (aggravation) was not due 
to the natural progress of the disease. 38 C.F.R. § 3.310(b) 
(2009). 

The Veteran has not been afforded a VA examination to 
determine the nature, extent, and etiology of his 
hypertension, and specifically whether they hypertension is 
proximately due to or aggravated by the Veteran's service 
connected PTSD.  Under the present circumstances, and 
especially in light of the aforementioned statement submitted 
by the Veteran, this should be accomplished upon remand. See 
McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination for his claimed 
gastrointestinal disabilities, which 
include, but are not limited to GERD, 
diverticulosis, and irritable 
bowel/colon syndrome.  The examiner 
should be asked to identify a diagnosis 
for each gastrointestinal disability 
present.  The examiner must be provided 
with the Veteran's claims file for 
review.

The examiner is asked to render an 
opinion as to the etiology of any 
diagnosed gastrointestinal 
disabilities, to include a 
determination as to whether it is at 
least as likely as not that the 
medications taken for the Veteran's 
service-connected disabilities 
proximately caused any of the 
identified and diagnosed 
gastrointestinal disabilities, or 
caused the condition(s) to increase in 
severity.  An explanation for any 
opinion rendered is requested

2.	The Veteran should be afforded a VA 
examination for his hypertension.  The 
examiner is asked to render an opinion 
as to the etiology of the Veteran's 
diagnosed hypertension, to include a 
determination as to whether it is at 
least as likely as not that the 
Veteran's service-connected PTSD 
proximately caused his hypertension, or 
caused the condition to increase in 
severity.  An explanation for any 
opinion rendered is requested.   

3.	After completion of the above, the RO 
should review the expanded record and 
determine if the Veteran's claims can 
be granted.  If any claim remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


